DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Amendment to claims filed 8-31-22 is acknowledged. Currently, claims 1-9, 13-18 are pending. Claims 1, 8, 13-14 are currently amended. Claim 16 is withdrawn. Claims 17-18 are new.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 8-9, 13-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al. (2017/0028601) in view of NPL “Compression Molding Processing Guide”.
Regarding claim 1, Soni et al. discloses a method of manufacturing a composite article, the method comprising:
	Providing a textile preform comprising a combination of filaments of reinforcing material 20 with filaments 40 of a thermoplastic matrix material;
	Placing the preform in a mould;
	Thermoforming the textile preform 60 within the mould to consolidate the textile preform into a composite, the thermoforming including increasing the temperature above the melting temperature of the thermoplastic matrix material and applying pressure;
	Cooling the composite within the mould to below the glass transition temperature of the thermoplastic matrix material, thereby forming a composite article; and
	Removing the composite article from the mould;
	Wherein at least a part of the filaments in the textile preform is in the form of:
	(a) yarns 10 each comprising a mixture of the reinforcing material filaments 20 and the thermoplastic matrix material filaments 40 combined to form a single comingled yarn 10, or
	(b) one or more yarns of the reinforcing material filaments 20 combined with one or more yarns of the thermoplastic matrix material filaments 40 (see para 24-27, 57, 60-61).
	Soni et al. does not positively teach wherein the thermoplastic matrix material used int eh method has a weight average molecular weight of at least 85000. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the molecular weight of the thermoplastic matrix material in order to optimize the properties of the molded product since there is no evidence of unexpected results of the claimed molecular weight.
Soni et al. does not teach the claimed heating cycle. However, NPL “Compression Processing Guide” teaches a pressure and temperature profiles of a typical compression moulding process for PEEK 450 degree F as a function of time, which includes a first phase during which the temperature within the mould is increased above the melting temperature of the thermoplastic matrix material at a first pressure; and a subsequent phase during which the pressure is increased gradually or stepwise to a second pressure whilst maintaining the temperature within the mould above the melting temperature of the thermoplastic matrix material (see fig. 1 and page 2 of the NPL document). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soni et al. with the heating cycle as taught by NPL document since NPL document teaches that heating cycles are typical for molding thermoplastics. NPL document does not teach the first pressure is in the range of 0.05 to 1.0 MPa and the second pressure is more than 1.0 MPa and up to 5.0 MPa. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first pressure and the second pressure in the method of Soni et al. since NPL document teaches that specific temperature and pressure may vary depending on tool and component design (see page 2).
Regarding claim 2, Soni et al. does not positively teach wherein the thermoplastic matrix matinal used in the method has a viscosity of at least 250 Pa.s, as measured according to test ISO 11443 at 400 degree Celsius. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the viscosity of the thermoplastic in Soni et al. since Soni et al. teaches that viscosity is a result effective variable in the molding process (see para 57).
Regarding claim 3, Soni et al. does not teach wherein the article is an aircraft propeller blade or fan blade. However, Soni et al. teaches that the composite part can be used in any application where a part having a high strength to weight ratio can be used such as aerospace. For example, these composites can be used in the construction of airplane and helicopter components (para 60). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the method of Soni et al. for making an aircraft propeller blade or fan blade which require high strength to weight ratio.

	Regarding claim 4, Soni et al. discloses wherein each yarn that contains filaments of thermoplastic matrix material comprises at least 1000 filaments of thermoplastic matrix material (see para 28).
	Regarding claim 6, Soni et al. discloses wherein the thermoplastic matrix material comprises any one of PEEK, PEKK, PAEK or mixtures thereof (see para 27).
Regarding claim 8, Soni et al. discloses wherein the reinforcing material filaments comprise carbon, glass, an aramid or mixtures thereof (para 26).
	Regarding claim 9, Soni et al. discloses wherein the textile preform is made by weaving, knitting or braiding the yarns; optionally wherein weaving, knitting or braiding comprises three-dimensional weaving, knitting or braiding techniques to form a three-dimensional fabric structure (see fig. 3-4, para 18-19).
Regarding claim 13, NPL document teaches wherein prior to removing the composite article from the mould the cooling of the composite is at least partially effected at a third pressure higher than the first pressure, wherein the third pressure may be higher, lower or the same as the second pressure (see fig. 1 and fig. 2).
Regarding claim 14, Soni et al. discloses wherein after removing the composite article form the mould the method further comprises:
The step of machining the composite article to form the final shape of the composite article; or
The method further comprises performing an overmoulding process on the composite article to provide a thermoplastic matrix coating to the composite article (see para 59).

	Regarding claim 15, Soni et al. discloses wherein the part of the filaments in the textile preform is in the form of:
	(a) yarns each comprising a mixture of the reinforcing material filaments and the thermoplastic matrix material filaments, and
	(b) one or more yarns of the reinforcing material filaments combined with one or more yarns of the thermoplastic matrix material filaments (see para 24-25). 
Regarding claim 17, the NPL document does not teach wherein the first pressure is 0.1 to 0.3 MPa. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first pressure in the method of Soni et al. since NPL document teaches that specific temperature and pressure may vary depending on tool and component design (see page 2). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the second pressure in the method of Soni et al. since NPL document teaches that specific temperature and pressure may vary depending on tool and component design (see page 2).

	Regarding claim 18, the NPL document does not teach wherein the second pressure is from 3.0 to 4.0 MPa. 
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soni et al in view of NPL “Compression Molding Processing Guide”. as applied to claim 1 above, and further in view of Paul et al. (English abstract of DE102007028373).
	 
	Regarding claim 5, Soni et al. does not teach the textile preform further comprises: one or more yarns of reinforcing material filaments coated with or powdered with the thermoplastic matrix material. However, Paul et al. teaches wherein the textile preform 4, 5 further comprises: 	one or more yarns 1 of reinforcing material filaments coated with the thermoplastic matrix material; or one or more yarns of reinforcing material filaments powdered with the thermoplastic matrix material (see abstract and fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Soni et al. with the teaching of Paul et al. in order to further reinforce the textile preform.
Regarding claim 7, Soni et al. does not positively teach wherein the thermoplastic matrix material has a notched Charpy impact strength of at least 5 kJ/m-2 at 23 degree Celsius when measured according to test ISO 179/eA. However, Paul et al. teaches that the fiber composite has superior impact properties. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the impact strength of the thermoplastic matrix material in the process of Soni et al. in order to obtain a molded product with superior mechanical properties. 

Response to Arguments
Applicant's arguments filed 8-31-22 have been fully considered but they are not persuasive. Regarding claim 1, the applicant argues that the NPL document does not teach the claimed first pressure and second pressure. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the first and second pressure since there is no evidence of the criticality of the claimed pressures for producing unexpected results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/X.H.L/Examiner, Art Unit 1742                                                                                                                                                                                                        
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742